Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicants response dated 07/05/2022, claims 1-20 are pending, and all pending claims have been amended.

Response to Amendment
The claim objection is withdrawn.
The 35 USC 112(b) rejections are also withdrawn in view of the current claim amendment.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, mathematical concepts, organized human activities, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claims 1, 11, and 20 are each directed to a method, system and computer readable program storing computer executable programs, for detecting and classifying atrial fibrillation (AFib). Thus, all of the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method of detecting and classifying atrial fibrillation (AFib), comprising: 
receiving, by a computer, data corresponding to an electrocardiogram (ECG) associated with a patient; 
extracting, by the computer, one or more RR intervals from the data; determining, by the computer, one or more previous RR intervals for each of the extracted RR intervals; 
aggregating, by a computer, one or more features associated with the one or more RR intervals and the one or more previous RR intervals into a two dimensional array comprising a first dimension, representing a number of the one or more RR intervals and the one or more previous RR intervals, and a second dimension representing a size of a lookback window of at least one of the one or more RR intervals; 
classifying, by a computer, one or more patterns associated with the aggregated features; and 
determining, by a computer, whether the data contains a pattern associated with AFib based on classifying the one or more patterns.


The above receiving, extracting, aggregating, classifying, and determining steps are regarded as mental steps. Although these steps are performed by a computer, but under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping.
The Applicant is reminded that the claim does not explicitly disclose using neural network, or artificial intelligence, but it is known that neural networks are trained and programed under human instructions. Thus, the above recited steps still fall under mental processes under the broadest reasonable interpretation. 
Independent claims 11 and 20 are similarly, also fall under mental processes under the same rationale as to claim 1 above.
As for dependent claims 2-10 and 12-19, these claims include additional limitations regarding how to program a neural network, which are steps which can be performed by a person via mental process such as controlling or programing a computer. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1, 11 and 20, do not disclose using the result of the determination, for a particular treatment of a disease or medical condition under MPEP 2106.05(e). In fact, none of the independent claims positively recite outputting the determination results in a human perceivable manner.
This judicial exception is not integrated into a practical application because claims 1, 11 and 20, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a).  
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Accordingly, claims 1-20 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter as they fail to provide additional elements that meet the significantly more prong.

	
Conclusion
Note to Applicant: the current application has no art rejections. The Applicant is invited to contact the Examiner to discuss ways to expedite prosecution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
October 14, 2022